

PROMISSORY NOTE


$ 3,013,586.10
Miami, Florida



FOR VALUE RECEIVED the undersigned, Florida Gaming Centers, Inc., d/b/a Miami
Jai-Alai, Inc., d/b/a W.J.A. Realty, Inc., and City National Bank of Florida, a
Florida banking corporation; f/k/a City National Bank of Miami, a Florida
banking corporation as Trustee under its Land Trust #5003471, dated January 1,
1979 (collectively “Maker”, which term shall include their successors, heirs,
legal representatives and permitted assigns), promises to pay to the order of
MIAMI-DADE COUNTY, Florida, a political subdivision of the State of Florida,
together with any other holder hereof (“Holder” or “Lender”), at 111 NW 1st
Street, Miami, Florida 33130, Attention: County Manager, or such other place as
Holder may from time to time designate in writing, the principal sum of $
3,013,586.10, plus interest on the outstanding principal balance at the rate of
7.25 per annum to be paid in lawful money of the United States of America in
accordance with the terms of this Promissory Note.


Maker shall pay to Lender monthly installments of principal and interest based
upon the loan amortization schedule attached as Exhibit “A”, amortizing the
Principal over a fifteen (15) year term with Interest commencing on the first
day of April 2009, with the first payment of Principal and Interest commencing
on the first day of May 2009. Such monthly payments shall continue until all
obligations of Maker under this Note have been paid in full, and all remaining
Principal and Interest shall be due and payable on the date which is the last
day of the Amortization Period, April 1, 2024. During the Amortization Period,
required payments of Principal and Interest on the outstanding principal balance
shall be paid monthly.


This Note is secured by a Mortgage and Security Agreement encumbering certain
real property located in Miami-Dade County, Florida, dated the date of this Note
from Florida Gaming Centers, Inc., d/b/a Miami Jai-Alai, Inc., d/b/a W.J.A.
Realty, Inc., and City National Bank of Florida, a Florida banking corporation;
f/k/a City National Bank of Miami, a Florida banking corporation as Trustee
under its Land Trust #5003471, dated January 1, 1979 in favor of MIAMI-DARE
COUNTY. The Mortgage and all other agreements, instruments and documents
delivered in connection with it and with this Note are collectively referred to
as the “Loan Documents.”


This Note has been executed and delivered in, and is to be governed by and
construed under the laws of, the State of Florida, as amended, except as
modified by the laws and regulations of the United States of America.


Maker shall have no obligation to pay interest or payments in the nature of
interest in excess of the maximum rate of interest allowed to be contracted for
by law, as changed from time to time, applicable to this Note (the “Maximum
Rate”). Any interest in excess of the Maximum Rate paid by Maker (“Excess Sum”)
shall be credited as a payment of principal, or, if Maker so requests in
writing, returned to Maker, or, if the indebtedness and other obligations
evidenced by this Note have been paid in full, returned to Maker together with
interest at the same rate as was paid by Maker during such period. Any Excess
Sum credited to Principal shall
be credited as of the date paid to Holder. The Maximum Rate varies from time to
time and from time to time there may be no specific maximum rate. Holder may,
without such action constituting a breach of any obligations to Maker, seek
judicial determination of the Maximum. Rate of interest, and its obligation to
pay or credit any proposed excess sum to Maker.

 
Page 1 of 5

--------------------------------------------------------------------------------

 


The “Default Interest Rate” and, in the event no specific maximum rate is
applicable, the Maximum Rate shall be eighteen percent (18%) per annum.


Holder shall have the right to declare the total unpaid balance of this Note to
be immediately due and payable in advance of the Maturity Date upon the failure
of Maker to pay when due, taking into account applicable grace periods, any
payment of Principal or Interest or other amount due under the Loan Documents;
or upon the occurrence of an event of default, which is not cured prior to the
expiration of any applicable cure periods, pursuant to any other Loan Documents
now or hereafter evidencing, securing or guarantying payment of this Note.
Exercise of this right shall be without notice to Maker or to any other person
liable for payment hereof, notice of such exercise being hereby expressly
waived.


Any payment under this Note or the Loan Documents not paid when due (at
maturity, upon acceleration or otherwise) taking into account applicable grace
periods shall bear interest at the Default Interest Rate from the due date until
paid.


Provided Holder has not accelerated this Note, Maker shall pay Holder a late
charge of five percent (5%) of any required payment which is not received by
Holder within ten (10) days of the due date of said payment. The parties agree
that said charge is a fair and reasonable charge for the late payment and shall
not be deemed a penalty.


Time is of the essence. In the event that this Note is collected by law or
through attorneys at law, or under their advice, Maker agrees to pay all
reasonable costs of collection, including reasonable attorneys’ fees, whether or
not suit is brought, and whether incurred in connection with collection, trial,
appeal, bankruptcy or other creditors proceedings or otherwise,


This Note may be paid in whole or in part at any time by Maker without penalty.
Acceptance of partial payments or payments marked “payment in full” or “in
satisfaction” or words to similar effect shall not affect the duty of Maker to
pay all obligations due, and shall not affect the right of Holder to pursue all
remedies available to it under any Loan Documents.


The remedies of Holder shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall arise. No action or omission of
Holder, including specifically any failure to exercise or forbearance in the
exercise of any remedy, shall be deemed to be a waiver or release of the same,
such waiver or release to be effected only through a written document executed
by Holder and then only to the extent specifically recited therein. A waiver or
release with reference to any one event shall not be construed as continuing or
as constituting a course of dealing, nor shall it be construed as a bar to, or
as a waiver or release of, any subsequent remedy as to a subsequent event.

 
Page 2 of 5

--------------------------------------------------------------------------------

 

Any notice to be given or to be served upon any patty in connection with this
Note whether required or otherwise, shall be given in writing to the address
provided by each at the time this Note is delivered.


The term “other person liable for payment of this Note” shall include any
endorser, guarantor, surety or other person now or subsequently primarily or
secondarily liable for the payment of this Note, whether by signing this Note or
any other instrument.


This is a non-recourse Note. Notwithstanding anything to the contrary, neither
the Maker, nor any of its partners, officers or directors in their official
capacities shall have any personal liability for the payment of any portion of
the indebtedness evidenced by this Note. In the event of a default by the Maker
under this Note, the Holder’s sole remedy shall be limited to exercising its
rights under this Note and the Loan Documents.


Whenever the context so requires, the neuter gender includes the feminine and/or
masculine, as the case may be, and the singular number includes the plural, and
the plural number includes the singular.


Maker and any other person liable for the payment of this Note respectively, (a)
expressly waive any valuation and appraisal, presentment, demand for payment,
notice of dishonor, protest, notice of nonpayment or protest, all other forms of
notice whatsoever, and diligence in collection; (b) consent that Holder may,
from time to time and without notice to any of them or demand, (i) extend,
rearrange, renew or postpone any or all payments, and/or (ii) release Maker (or
any co-maker) or any other person liable for payment of this Note, without in
any way modifying, altering, releasing, affecting or limiting their respective
liability or the lien of any security instrument; and (c) agree that Holder, in
order to enforce payment of this Note against any of them, shall not be required
first to institute any suit or to exhaust any of its remedies against Maker (or
any co-maker) or against any other person liable for payment of this Note or to
attempt to realize on any collateral for this Note.


Maker agrees to assign any proceeds to the Holder from any contract between
Miami-Dade County, its agencies or instrumentalities and the Maker or any firm,
corporation, partnership or joint venture in which the Maker has a controlling
financial interest in order to secure repayment of the loan. “Controlling
financial interest” shall mean ownership, directly or indirectly to ten percent
or more of the outstanding capital stock in any corporation or a direct or
indirect interest of ten (10) percent or more in a firm, partnership or other
business entity.


BY EXECUTING THIS NOTE, MAKER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ITS RIGHTS AND THE RIGHTS OF ITS HEIRS, ASSIGNS, SUCCESSORS OR PERSONAL
REPRESENTATIVES TO A TRIAL BY JURY, IF ANY, IN ANY ACTION, PROCEEDING OR SUIT,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, AND WHETHER ASSERTED BY WAY OF
COMPLAINT, ANSWER, CROSSCLAIM, COUNTERCLAIM, AFFIRMATIVE DEFENSE OR OTHERWISE,
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT TO BE EXECUTED IN CONNECTION HEREWITH OR WITH
THE INDEBTEDNESS OR THE RENEWAL, MODIFICATION OR EXTENSION OF ANY OF TILE
FOREGOING OR ANY FUTURE ADVANCE THEREUNDER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER’S EXTENDING CREDIT TO MAKER AND NO WAIVER OR LIMITATION OF
LENDER’S RIGHTS HEREUNDER SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY
SIGNED ON LENDER’S BEHALF.

 
Page 3 of 5

--------------------------------------------------------------------------------

 


Maker acknowledges that the above paragraphs have been expressly bargained for
by Miami-Dade County, Florida as part of the transaction with Borrower and that,
but for Maker’s agreement, Miami—Dade County, Florida would not have agreed to
lend the Borrower the principal on the terms and at the Interest Rate.


WHEREFORE, Maker has executed this Note on the _____day of _______, 2009.


Attestation:



   
Florida Gaming Centers, Inc., a Florida
   
Corporation, d/b/a Miami Jai-Alai, Inc.,
   
d/b/a W.J.A. Realty, Inc.
     
 
 
 
Print Name:
       
Print Name:
 

 
 
Title: Chairman & CEO of:
 
Print Name:
     



STATE OF FLORIDA
)
 
:SS
COUNTY OF MIAMI-DADE
)



BEFORE ME, the undersigned authority, appeared W. B. Collett, as President of
Florida Gaming Centers, Inc., who is personally known to me or who has produced
(personally known) as identification, and acknowledged that he/she/they executed
the foregoing instrument for the purposes expresses therein and with full
corporate authority.


WITNESS my hand and seal in the State and County aforesaid, this 30th day of
March 2009.


NOTARY PUBLIC, State of Florida
Print Name: Beatriz Perez
My Commission Expires: September 03, 2011

 
Page 4 of 5

--------------------------------------------------------------------------------

 



     
and
     
City National Bank of Florida, a Florida
     
Banking corporation; f/k/a City National
     
Bank of Miami, a Florida banking
     
corporation as Trustee under its Land Trust
     
#5003471, dated January 1, 1979
       
 
   
 
Printed Name:
     

   
Printed Name:
 



 
 
Title:
 
Printed Name:
     



STATE OF FLORIDA
)
 
:SS
COUNTY OF MIAMI-DADE
)



BEFORE ME, the undersigned authority, appeared Douglas V. Helsper, as First Vice
President of City National Bank of Florida as Trustee under landd trust
#5003471, who is personally known to me, or who has produced
_________________________ as identification, and acknowledged that he/she/they
executed the foregoing instrument for the purposes expresses therein and with
full corporate authority.


WITNESS my hand and seal in the State and County aforesaid, this 27 day of March
2009.


NOTARY PUBLIC, State of Florida'
Print Name: Mayra A. Espinola
My Commission Expires: October 28, 2009

 
Page 5 of 5

--------------------------------------------------------------------------------

 